DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 21-26 and 29-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernald et al. (US 10,056,899; hereinafter referred to as Fernald) in view of Bosshart (US 6,246,266).
With regard to Claim 1, Fernald teaches in Fig. 4 an apparatus comprising an asynchronous D-latch, comprising a first inverter (421) and a second inverter (422) coupled in an anti-parallel fashion; a third inverter (410) coupled to provide a complement of a data (D) input signal (IN) of the asynchronous D-latch to the first and second inverters; and a meta-stability filter (430) coupled to the first and second inverters.  The apparatus of Fernald meets all of the claimed limitations except for not disclosing “wherein the asynchronous D-latch has an enable (E) signal, and wherein the enable signal enables or disables the third inverter”.  Bosshart teaches in Fig. 2 a similar apparatus having an enable signal (ENABLE), and wherein the enable signal enables or disables inverter (18PT, 18L, 18DT, 20SDVN).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement that teaching into the third inverter and the apparatus of Fernald in order to activate or deactivate the apparatus.  Therefore, the recitation “wherein the asynchronous D-latch has an enable (E) signal, and wherein the enable signal enables or disables the third inverter” is rendered obvious by the cited references.  
With regard to Claim 2, wherein the meta-stability filter comprises a fourth inverter (431, 432 in Fig. 4 of Fernald) and a fifth inverter (433, 434).
With regard to Claim 3, wherein an input of the fourth inverter (431, 432 in Fig. 4 of Fernald) is coupled to an output of the first inverter (421 in Fig. 4 of Fernald).

With regard to Claim 7, Bosshart teaches in Fig. 2 a similar apparatus having an enable signal (ENABLE), and wherein the enable signal enables or disables inverter (18PT, 18L, 18DT, 20SDVN) and a complement (ENABLEbar) of the enable signal enables or disables the second inverter (18INV).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement that teaching into the second inverter (422 in Fig. 4 of Fernald) and the apparatus of Fernald in order to activate or deactivate the inverter/apparatus.  Therefore, the limitation “wherein a complement (EB) of the enable signal enables or disables the second inverter” is unpatentable over Fernald in view of Bosshart. 
With regard to Claim 30, wherein an input of the fifth inverter (433, 434 in Fig. 4 of Fernald) is coupled to the output of the second inverter (422 in Fig. 4 of Fernald).
With regard to Claim 31, wherein an output of the fourth inverter (431, 432 in Fig. 4 of Fernald) comprises a complement-Q (QB) output of the asynchronous D-latch.
With regard to Claim 32, wherein the fourth inverter comprises a p-type metal oxide semiconductor (PMOS) transistor (431 in Fig. 4 of Fernald) coupled to an n-type MOS (NMOS) transistor (432 in Fig. 4 of Fernald).
With regard to Claim 33, wherein the fifth inverter comprises a p-type metal oxide semiconductor (PMOS) transistor (433 in Fig. 4 of Fernald) coupled to an n-type MOS (NMOS) transistor (434 in Fig. 4 of Fernald).
With regard to Claim 21, Fernald teaches in Fig. 4 an associated method of latching a signal in an asynchronous D-latch comprising first (421), second (422), and third (410) inverters, the method comprises a step of using the third inverter (410) to generate a complement of a data (D) input signal (IN) of the asynchronous D-latch; providing the complement of the data input signal of the PT, 18L, 18DT, 20SDVN).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement that teaching into the third inverter and the D-latch of Fernald in order to activate or deactivate the third inverter and the D-latch.  Therefore, the recitation ““wherein an enable (E) signal is used to enable or disable the asynchronous D-latch, and wherein the enable signal is used to enable or disable the third inverter” is rendered obvious by the cited references.  
With regard to Claim 22, wherein the meta-stability filter comprises a fourth inverter (431, 432 in Fig. 4 of Fernald) and a fifth inverter (433, 434 in Fig. 4 of Fernald). 
With regard to Claim 23, wherein an input of the fourth inverter (431, 432 in Fig. 4 of Fernald) is coupled to an output of the first inverter (421 in Fig. 4 of Fernald). 
With regard to Claim 24, wherein an input of the fifth inverter (433, 434 in Fig. 4 of Fernald) is coupled to the output of the second inverter (422 in Fig. 4 of Fernald). 
With regard to Claim 25, further comprising providing a Q output of the asynchronous D-latch from an output of the fifth inverter (433, 434 in Fig. 4 of Fernald).
With regard to Claim 26, further comprising providing a complement-Q (QB) output of the asynchronous D-latch from an output of the fourth inverter (431, 432 in Fig. 4 of Fernald).

 With regard to Claim 35, wherein the fifth inverter comprises a p-type metal oxide semiconductor (PMOS) transistor (433 in Fig. 4 of Fernald) coupled to an n-type MOS (NMOS) transistor (434 in Fig. 4 of Fernald).
With regard to Claim 36, wherein an input of the fourth inverter (431, 432 in Fig. 4 of Fernald) is coupled to an output of the first inverter (421 in Fig. 4 of Fernald). 
With regard to Claim 37, wherein an input of the fifth inverter (433, 434 in Fig. 4 of Fernald) is coupled to the output of the second inverter (422 in Fig. 4 of Fernald).

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.  Examiner’s response to Applicant’s arguments for supporting the prior art rejections is addressed in detail below.
In response to Applicant’s arguments to the rejections to claims 1-4, 7, 21-26, 29-37, which are rejected under 35 U.S.C. 103 as being unpatentable over Fernald et al. (US 10,056,899; hereinafter referred to as Fernald) in view of Bosshart (US 6,246,266).
Applicant’s first argument stated that “First, as noted above, the Office Communication states that Bosshart in Fig. 2 teaches a “similar apparatus.” According to Bosshart’s express teachings, the reference teaches a “dynamic logic circuit” that is “operable in an active mode and in a power down mode, where the active mode comprises a precharge phase and an evaluate phase.” See Bosshart abstract. Bosshart goes on to state that “the dynamic logic circuit comprises an output inverter (18INV) having an input connected to the precharge node and comprising a plurality of transistors (18INVP, 18INVN) for providing an output signal representative of a voltage at the precharge node during the evaluate phase.” See id. Thus, Bosshart teaches that the output inverter’s function is to provide “an output signal representative of a voltage at the precharge node during the evaluate phase.” The claimed subject matter, however, recites that the third inverter “provide[s] a complement of a data (D) input signal of the asynchronous D-latch to the first and second inverters.”.  In contrast, Bosshart’s inverter provides an output signal, not an input signal, to a circuit.”.  
However, Examiner respectfully disagrees because Fernald teaches in Fig. 4 the apparatus comprising the third inverter 410 coupled to provide data signals to the latch 420 (see the embodiment 1 below); and Fig. 2 of Bosshart’s clearly teaches a similar apparatus comprising the (third) inverter coupled to provide data signals to the latch (see the embodiment 2 below).

    PNG
    media_image1.png
    607
    1002
    media_image1.png
    Greyscale

------------------------------------------------------------------------------------------------- 

    PNG
    media_image2.png
    532
    736
    media_image2.png
    Greyscale

Applicant’s second argument stated that “the Office Communication suggests that it would have been obvious “to implement that teaching [Bosshart’s Fig. 2] into the third inverter and the apparatus of Fernald in order to activate or deactivate the apparatus.” The Applicant in response notes that even if one assumes (the Applicant does not) that Bosshart’s teaching could properly be implemented “into the third inverter and apparatus of Fernald,” that the claim does not recite enabling or disabling “the apparatus.” Rather, the claim recites “wherein the asynchronous D-latch has an enable (E) signal, and wherein the enable signal enables or disables the third inverter.”  In sum, the Applicant respectfully submits that the Office Communication does not properly reject claim 1. Similar comments apply to the claims depending on claim 1, as those claims include the independent claim’s limitations.”.
However, Examiner respectfully disagrees because claimed limitation “the asynchronous D-latch has an enable (E) signal, and wherein the enable signal enables or disables the third inverter” is rendered obvious by the cited references.  Since, the inverter and latch are part of the apparatus so that 
Therefore, the rejections to base Claims 1 and 21 are proper and remain as set forth above.  Note that the claimed limitations of both Claims as part of Applicant’s argument are similar.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 15, 2022